Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into to be
effective as of August 9, 2018 (the “Effective Date”) by and between iFresh Inc.
(IFMK) located at 2-39 54th Avenue, Long Island City, NY 11101 (the “Company”)
and Horowitz and Rubenstein, LLC located at 200 South Service Road, Suite 100,
Roslyn Heights, NY 11577 (the “Consultant”).

 

WHEREAS:

 

A. The Consultant has the professional business and financial expertise and
experience to assist the Company, and

 

B. The Consultant is offering its services as a consultant to the Company; and

 

C. The Company desires to retain the Consultant as an independent consultant and
to memorialize the Consultant’s work for the Company by entering into this
written Agreement.

 

D. The parties agree that this Agreement reflects the entire understanding and
agreements between the parties hereto.

 

NOW, THEREFORE, in consideration of the premises and promises, warranties and
representations herein contained, it is agreed as follows:

 

1. DUTIES. The Company hereby engages the Consultant and the Consultant hereby
accepts engagement as a consultant. It is understood and agreed, and it is the
express intention of the parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company for any
purpose whatsoever. Consultant shall perform all duties and obligations as
described on Exhibit A hereto and agrees to be available at such times as may be
scheduled by the Company. It is understood, however, that the Consultant will
maintain Consultant’s own business in addition to providing services to the
Company. The Consultant agrees to promptly perform all services required of the
Consultant hereunder in an efficient, professional, trustworthy and businesslike
manner. A description of the Consultant’s services are attached hereto
as Exhibit A and incorporated by reference herein. In such capacity, Consultant
will utilize only materials, reports, financial information or other
documentation that is approved in writing in advance by the Company.

 

2. CONSULTING SERVICES & COMPENSATION. Commencing on the Effective Date, the
Consultant will be retained as a Consultant and independent contractor by and
for the Company. For services rendered hereunder, the Consultant shall receive:

 

(a) Consultant receives an aggregate of fifteen thousand (15,000) registered,
free trading shares of the Company’s common stock (the “Shares”) to be issued
upon signing of this Agreement. The Company represents that these shares shall
be delivered with prospectus pursuant to its approved and effective S-3
registration statement.

 

(b) Cash compensation of fifteen thousand dollars ($15,000.00)

 



1

 

 

3.  CONFIDENTIALITY. All knowledge and information of a proprietary and
confidential nature relating to the Company which the Consultant obtains during
the Consulting period, from the Company or the Company’s employees, agents or
Consultants shall be for all purposes regarded and treated as strictly
confidential for so long as such information remains proprietary and
confidential and shall be held in trust by the Consultant solely for the
Company’s benefit and use and shall not be directly or indirectly disclosed by
the Consultant to any person without the prior written consent of the Company,
which consent may be withhold by the Company in its sole discretion.

 

4. INDEPENDENT CONTRACTOR STATUS. Consultant understands that since the
Consultant is not an employee of the Company, the Company will not withhold
income taxes or pay any employee taxes on its behalf, nor will it receive any
fringe benefits. The Consultant shall not have any authority to assume or create
any obligations, express or implied, on behalf of the Company and shall have no
authority to represent the Company as agent, employee or in any other capacity
that as herein provided. The Consultant does hereby indemnify and hold harmless
the Company from and against any and all claims, liabilities, demands, losses or
expenses incurred by the Company if 1) the Consultant fails to pay any
applicable income and/or employment taxes (including interest or penalties of
whatever nature), in any amount, relating to the Consultant’s rendering of
consulting services to the Company, including any attorney’s fees or costs to
the prevailing party to enforce this indemnity or (2) Consultant takes any
action or fails to take any action in accordance with the Company’s
instructions. The Consultant shall be responsible for obtaining workers’
compensation insurance coverage and agrees to indemnify, defend and hold the
Company harmless of and from any and all claims arising out of any injury,
disability or death of the Consultant.

 

 

 

5. REPRESENTATIONS AND WARRANTIES. For purposes of this Agreement and the
Shares, the Consultant represents and warrants as follows:

 

(a) The Consultant (i) has adequate means of providing for the Consultant’s
current needs and possible personal contingencies, (ii) is acquiring the Shares
for investment and not with a view to their distribution and has no need for
liquidity in this investment, (iii) is able to bear the substantial economic
risks of an investment in the Shares for an indefinite period, (iv) at the
present time, can afford a complete loss of such investment, and (v) is an
“accredited investor” as defined in the Securities Act of 1933, as amended.

 

(b) The Consultant has a preexisting personal or business relationship with the
Company or any of its directors or executive officers, or by reason of any
business or financial experience or the business or financial experience of any
professional advisors who are unaffiliated with and who are compensated by the
Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect the
Consultant’s interests in connection with the investment in the Company.

 

(c) The Consultant is aware that:

 

(i) The Shares are transferable under this Agreement and applicable securities
laws based upon the effective S-3 registration statement on file with the
Securities Exchange Commission (“SEC”); and

 

(ii) The Articles of Incorporation and Bylaws of the Company contain provisions
that limit or eliminate the personal liability of the officers, directors and
agents of the Company and indemnify such parties for certain damages relating to
the Company, including damages in connection with the Shares and the good-faith
management and operation of the Company.

 



2

 

 

(d) The Consultant acknowledges that the Shares are currently registered under
an effective S-3 registration statement on file with the Securities and Exchange
Commission (“SEC”). The Company represents that it shall take such steps as are
necessary to ensure that the registration statement remains effective throughout
the period of this Agreement and any extensions thereof and with respect to any
further shares or warrants granted to Consultant.

 

(e) The Consultant has not been furnished any offering literature and has not
been otherwise solicited by the Company.

 

(f) The Company and its officers, directors and agents have answered all
inquiries that the Consultant has made of them concerning the Company or any
other matters relating to the formation, operation and proposed operation of the
Company and the offering and sale of the Shares.

 

(g) The Consultant, if a corporation, partnership, trust or other entity, is
duly organized and in good standing in the state or country of its incorporation
and is authorized and otherwise duly qualified to purchase and hold the Shares.
Such entity has its principal place for business as set forth on the signature
page hereof and has not been formed for the specific purpose of acquiring the
Shares unless all of its equity owners qualify as accredited individual
investors.

 

(h) All information that the Consultant has provided to the Company concerning
the Consultant, the Consultant’s financial position and the Consultant’s
knowledge of financial and business matters, or, in the case of a corporation,
partnership, trust or other entity, the knowledge of financial and business
matters of the person making the investment decision on behalf of such entity,
including all information contained herein, is correct and complete as of the
date set forth at the end hereof and may be relied upon, and if there should be
any material adverse change in such information prior to this subscription being
accepted, the Consultant will immediately provide the Company with such
information.

 

(i) The Consultant certifies, under penalties of perjury (i) that the taxpayer
identification number shown on the signature page of this Agreement is true,
correct and complete, and (ii) that the Consultant is not subject to backup
withholding as a result of a failure to report all interest or dividends, or
because the Internal Revenue Service has notified the Consultant that the
Consultant is no longer subject to backup withholding.

 

(j) In rendering the services hereunder and in connection with the Shares, the
Consultant agrees to comply with all applicable federal and state securities
laws, the rules and regulations thereunder, the rules and regulations of any
exchange or quotation service on which the Company’s securities are listed and
the rules and regulations of the Financial Industry Regulatory Authority.

 



3

 

 

6. TERM. The term of this agreement shall be for 3 months.

 

7. NO THIRD PARTY RIGHTS. The parties warrant and represent that they are
authorized to enter into this Agreement and that no third parties, other than
the parties hereto, have any interest in any of the services or the Shares
contemplated hereby.

 

8. ABSENCE OF WARRANTIES AND REPRESENTATIONS. Each party hereto acknowledges
that they have signed this Agreement without having relied upon or being induced
by any agreement, warranty or representation of fact or opinion of any person
not expressly set forth herein. All representations and warranties of either
party contained herein shall survive its signing and delivery.

 

9. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

10. ATTORNEY’S FEES. In the event of any controversy, claim or dispute between
the parties hereto, arising out of or in any manner relating to this Agreement,
including an attempt to rescind or set aside, the prevailing party in any action
brought to settle such controversy, claim or dispute shall be entitled to
recover reasonable attorney’s fees and costs.

 

11. ARBITRATION. Any controversy between the parties regarding the construction
or application of this Agreement, any claim arising out of this Agreement or its
breach, shall be submitted to arbitration in New York City, NY before one
arbitrator in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, upon the written request of one party after service of
that request on the other party. The cost of arbitration shall be borne by the
losing party. The arbitrator is also authorized to award attorney’s fees to the
prevailing party.

 

12. VALIDITY. If any paragraph, sentence, term or provision hereof shall be held
to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity enforceability of any other
paragraph, sentence, term and provision hereof. To the extent required, any
paragraph, sentence, term or provision of this Agreement may be modified by the
parties hereto by written amendment to preserve its validity.

 

13. ON-DISCLOSURE OF TERMS. The terms of this Agreement shall be kept
confidential, and no party, representative, attorney or family member shall
reveal its contents to any third party except as required by law or as necessary
to comply with law or preexisting contractual commitments.

 

14. ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties and cannot be altered or amended except by an amendment duly executed by
all parties hereto. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns and personal representatives of the parties.

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

IFresh Inc.   Horowitz and Rubenstein, LLC             Xin He, CFO   Steven A.
Horowitz, Member

 

 

5

 

 

EXHIBIT A

 

DESCRIPTION OF CONSULTING SERVICES

 

The Consultant agrees, to the extent reasonably required in the conduct of its
business with the Company, to place at the disposal of the Company its judgment
and experience and to provide business development, merger and acquisition
guidance and advisory services, tax planning and reorganization services to the
Company including, but not limited, to, the following:

 

  (i) review the Company’s financial requirements and structure;

 

  (ii) analyze and assess alternatives for the Company’s financial requirements
and strategic partnership opportunities;

 

  (iii) provide introductions to professional analysts and money managers;

 

  (iv) assist the Company in financing arrangement to be determined and governed
by separate and distinct financing agreements and investors;

 

  (v) provide analysis of the Company’s industry and competitors in the form of
general industry reports provided directly to Company;

 

  (vi) assist the Company in developing corporate partnering relationships; and

 

  (vii) provide a weekly status report via e-mail detailing names, contact
information and feedback.

 



6

 